REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9, and 11-20 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the querying a core network access and mobility function (AMF) for at least 
one session management function (SMF) serving the at least one WTRU; 
receiving an indication of the at least one SMF from the AMF; and sending a 
message to the at least one SMF, wherein the message includes an application 
identifier, an identifier associated with the WTRU, and the DNN location; wherein 
the messageis an indication to update the UP associated with the at least one WTRU.
It is noted that the closest prior art Chatterjee at al. (US 20190149365, May 16, 2019) shows receipt of the trigger message, the UE pass the trigger message to one or more identified applications in the UE, the identified application(s) in the UE establish a PDU session to a specific DNN.
It is noted that the closest prior art, Blanco et al. (US 20160132875, May 12, 2016) shows user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device, the account management system augments or adjusts the merchant location or merchant information in the transaction data based on information received over the network from cloud service provider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464